  Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 1 of 20 PageID# 24



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               (RICHMOND DIVISION)


CHEMTREAT, INC.,                          )
5640 Cox Road                             )
Glen Allen, VA 23060                      )
                                          )
       Plaintiff,                         )      Civil No: 3:19-cv-00063-MHL
vs.                                       )
                                          )
BEAZLEY FURLONGE LIMITED,                 )
Plantation Place South                    )
60 Great Tower Street                     )
London EC3R 5AD                           )
United Kingdom                            )
                                          )
       Defendant.                         )
                                       COMPLAINT


       For its Complaint, ChemTreat, Inc. states and alleges as follows:

                               STATEMENT OF THE CASE

       1.      ChemTreat brings this action to enforce its right to a defense and to

indemnity for claims asserted against it in a state court personal injury action.

                                         PARTIES

       2.      ChemTreat is a corporation organized and existing under the laws of the

Commonwealth of Virginia, with its principal place of business located at 5640 Cox

Road, Glen Allen, Virginia 23060.

       3.      Syndicate number AFB 2623, signing for 49.20% of the risk, is the lead

underwriter (or “contract leader” in the parlance of the Policy) and representative of a

consortium of London market insurers that subscribed to the insurance policy that is at

issue in this action. The managing agent for Syndicate AFB 2623 is defendant Beazley
  Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 2 of 20 PageID# 25



Furlonge Limited and its NAIC alien ID no. is AA1128623. (Syndicate nos. 2623 and

623, that share Beazley Furlonge Limited as managing agent, are sometimes referred

to as “Beazley”.)

       4.     The other London market insurers that subscribed to the policy at issue

are syndicate nos.: (a) AFB 623 (10.80%), whose managing agent is also Beazley

Furlonge Limited; (b) FDY 435 (14.63%), whose managing agent is Faraday

Underwriting Limited and NAIC alien ID no. is AA1126435; (c) AML 2001 (7.32%),

whose managing agent is MS Amin Underwriting Limited and NAIC alien ID no.

is AA1126623; (d) AUW 609 (15.61%), whose managing agent is Atrium Underwriters

Limited and NAIC alien ID no. is AA1126609; and (e) SAM 727 (2.44%), whose

managing agent is S.A. Meacock & Company Limited and NAIC alien ID no.

is AA1128001.

       5.     Each of these syndicates is not organized and existing under the laws of

the Commonwealth of Virginia. Likewise, each of these syndicates is not a citizen and

resident of, or an entity with its or its managing agent’s principal place of business

located in, the Commonwealth of Virginia. (ChemTreat shall refer to all of the

syndicates on the policy at issue as the “Underwriters”.)

       6.     Each syndicate is severally liable on the risk.

                               JURIDICTION AND VENUE

       7.     This Court has subject matter jurisdiction over this dispute under

28 U.S.C. § 1332(a) because there is complete diversity of citizenship where this is an

action between: (a) a citizen of a state; and (b) citizens or subjects of a foreign state

(where those citizens or subjects of a foreign state are not lawfully admitted for




                                             2
  Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 3 of 20 PageID# 26



permanent residence in the United States and are not domiciled in the same state as

ChemTreat). The matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs.

       8.     Venue is proper in this District under 28 U.S.C. §§ 1391(b)(3)

and 1391(c)(3).

       9.     Under the terms of the Policy, paragraph XXVIII governing “Service of

Suit,” the Underwriters “agreed that in the event of a failure of Underwriters hereon to

pay any amount claimed to be due under this Insurance, Underwriters hereon, at the

request of [ChemTreat], shall submit to the jurisdiction of a court of competent

jurisdiction within the United States.”

       10.    Also under the terms of the Policy, paragraph XXVIII, the Underwriters

further agreed that “service of process in such suit may be made upon Underwriters’

representative, designated in Item 11 of the Declarations”, and the Underwriters

authorized and directed that representative to accept service. The referenced Item 11

designates the Underwriters’ representative as Mendes & Mount, 750 Seventh Avenue,

New York, NY 10019-6929.

       11.    Each of the defendant London Market insurance syndicates is an alien

insurer not authorized (not licensed) to issue policies in either New York or Virginia to

insureds except through a licensed surplus lines broker. The defendant issued

ChemTreat the Policy in New York through surplus lines broker Robert Salinardo (a

Managing Director at Marsh in New York City), license no. 108379, registered at the

address of 1166 Avenue of the Americas, New York, NY 10036-2708.




                                             3
      Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 4 of 20 PageID# 27



                                STATEMENT OF FACTS

I.       ChemTreat’s Business

         12.   For over 40 years, ChemTreat has been a leader in industrial water

treatment services and process optimization. Among its products and services are

chemical programs, engineering services, environmental solutions and laboratory

services. ChemTreat delivers value to its customers by providing outstanding service,

high-quality products and superior technical expertise.

         13.   One of ChemTreat’s customers was Valley Proteins, Inc., a commercial

poultry processing facility located in Accomac, Virginia. Valley Proteins had a pressure

vessel associated with a boiler system located at its facility, and ChemTreat provided

industrial water treatment services for that boiler system.

         14.   As part of the services ChemTreat provides to its customers, including the

services it provided to Valley Proteins, ChemTreat’s field personnel perform on-site

services. In providing those on-site services, ChemTreat’s field personnel bring to the

company’s customers, and here brought to Valley Proteins, their specialized knowledge,

labor and skill, where the labor or skill they bring to bear is predominantly mental or

intellectual (and is not predominantly physical or manual).

II.      Pertinent Policy Provisions

         15.   The Underwriters issued ChemTreat a policy of professional indemnity

insurance, with a policy period of July 1, 2017 to July 1, 2018, policy

no. B0509FINPS1700245 (the “Policy”). The Policy’s limit of liability, per Claim, is

$2 million (including Claims Expenses). ChemTreat attaches to this Complaint a true

and correct copy of the Policy as Exhibit A.




                                               4
  Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 5 of 20 PageID# 28



       16.     The Policy is a claims made and reported liability insurance policy. The

Policy specifically states that it “applies only to Claims first made against the Assured

during the Policy Period”.

       A.      The Underwriters’ Duty to Defend

       17.     In the Policy provision governing the defense, settlement, and

investigation of claims, it states:

               The Underwriters shall have the right and duty to defend, subject to
               the Limit of Liability, exclusions and other terms and conditions of
               this Policy any Claim against the Assured seeking Damages
               which are payable under the terms of this Policy, even if the
               allegations of the Claim are groundless, false or fraudulent.

       18.     The Policy defines a Claim as “a demand . . . for money or services,

including the service of suit or institution of arbitration proceedings”. (It goes on to

include in the definition of a Claim “a threat or initiation of a suit seeking injunctive relief

(meaning a temporary restraining order or a preliminary or permanent injunction).” That

aspect of the definition does not apply to the facts of this claim and this action.)

       B.      The Underwriters’ Obligation to Indemnify

       19.     In listing the “Risk Details” for the coverage it affords, the Policy states:

“This policy provides coverage for consulting services [ChemTreat] provided to third

parties for a fee.”

       20.     In Insuring Agreement I.A. of the Policy, the Underwriters agreed:

               To pay on behalf of the Assured Damages and Claims Expenses, in
               excess of the Deductible, which the Assured shall become legally
               obligated to pay because of any Claim first made against the Assured
               during the policy period . . . arising out of any negligent act, error or
               omission in rendering or failure to render Professional Services on or
               after [February 18, 2005] . . . by the Assured or by any person . . . for
               whose negligent act, error or omission the Assured Organization is
               legally responsible.”



                                               5
   Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 6 of 20 PageID# 29



       21.    The Policy Deductible is $150,000 for each Claim, including Damages and

Claims Expenses.

       22.    The Policy defines Damages as “a monetary judgment, award or

settlement of compensatory damages, including any pre-judgment and/or post-judgment

interest thereon.”

       23.    The Policy defines Claims Expenses as “reasonable and necessary fees

charged by an attorney designated or consented to by the Underwriters.”

       24.    The Policy defines “Professional Services” as:

              those services performed for others by or on behalf of the Assured
              Organization in the practice of architecture, engineering, land
              surveying, landscape architecture, interior design, construction
              management, environmental consulting, [or] Laboratory Services.

III.   Information ChemTreat Received and ChemTreat’s Notice to Underwriters
       of the Claim

       A.     Information ChemTreat Received

       25.    ChemTreat received three letters, dated March 15, 2016, May 5, 2017 and

June 5, 2017, on which the Underwriters now rely as somehow providing notice to

ChemTreat of a Claim or a Circumstance.

       26.    The first letter, dated March 15, 2016, is from counsel for Mid-South

Steam Boiler and Engineering Company, Inc. The basis for that letter was counsel’s

statements that

              We have been placed on notice of potential subrogation claims by
              various insurance carriers for Valley Proteins, alleging that a
              pressure vessel manufactured by Mid-South was involved in the
              explosion [at Valley Proteins]. It is our understanding that you may
              have inspected, tested, and/or serviced the boiler system
              associated with the pressure vessel. Accordingly, we are writing to
              place you on notice of potential claims Mid-South may have against




                                            6
  Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 7 of 20 PageID# 30



              you, including, but not limited to, claims for indemnity and/or
              contribution.

Thus, this insurance defense counsel appointed to represent Mid-South, based solely

on his speculation and without any factual basis, is asking ChemTreat to be aware of

potential claims Mid-South’s insurer might bring for indemnity and contribution.

       27.    While this first letter asks ChemTreat to place its insurance carriers on

notice of these potential claims, and to preserve documents relating to any services or

products ChemTreat provided to Valley Proteins; notably, it does not identify any action

or omission by ChemTreat or any one of its employees that could be the basis for any

liability, and does not make a demand against ChemTreat.

       28.    The second letter, dated May 5, 2017, advises that Valley Proteins had

sued Mid-South, and repeats that Mid-South may have a claim for indemnity and/or

contribution and requests that ChemTreat notify its carriers and that it continue to

preserve documents. Here, too, this second letter does not identify any action or

omission by ChemTreat or any one of its employees that could be the basis for any

liability, and does not make a demand against ChemTreat.

       29.    The third letter, dated June 5, 2017, is from counsel for the injured Valley

Proteins employee. In it, the sole request is that ChemTreat preserve documents

relating to the Valley Proteins facility (albeit with much specificity identifying the types of

documents as compared to the previous counsel’s letters).

       30.    Given the fact that the injured person’s counsel had not asserted that

ChemTreat or any one of its employees had done anything wrong, asserted no claim

against ChemTreat, and made no demand for money or services as some form of

compensation or redress, a reasonable person would view this as an effort to preserve



                                               7
  Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 8 of 20 PageID# 31



third-party documents that the injured party believed might be relevant to his claims

against Valley Proteins and Mid-South.

       31.    These three letters were not any manner of accusation that ChemTreat

had engaged in some manner of wrongdoing, error or omission; did not make a demand

for relief (in the form of either money or services); and were not a threat of a future

lawsuit against ChemTreat. They were, at best, requests to preserve information and

documents.

       32.    These three letters sent to ChemTreat do not assert that it or any of its

employees had committed any manner of allegedly negligent act, error or omission, or

any other wrongdoing. These letters did not give ChemTreat knowledge that there was

any manner of claim being asserted against it or a reasonable possibility that a claim

would be asserted against it.

       33.    Further, viewed objectively, a reasonable insured having received the

three letters described above, would not view them as asserting a Claim or

Circumstance, and would not know or could not reasonably foresee that a claim would

be made against it.

       B.     ChemTreat’s Notice of the Claim Asserted Against It

       34.    The Policy’s notice provisions require that the Assured “forward [written

notice] as soon as practicable” of “any Claim [] made against the Assured”, and that

the Assured also provide copies of “every demand, notice, summons or other process

received by the Assured” along with the notice of such Claim.

       35.    On October 12, 2017, ChemTreat’s agent for service of process forwarded

to ChemTreat a copy of a Complaint filed in the Henrico County Circuit Court, Virginia,




                                             8
  Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 9 of 20 PageID# 32



and styled Windsor v. Hartford Steam Boiler Inspection & Insurance Company, et al.,

Case no. 087CL1700358000, in which the plaintiff named ChemTreat as one of the

defendants.

       36.    On October 17, 2017, Marsh USA, Inc. provided written notice to the

claims department of Marsh Ltd. In the United Kingdom providing notice of the Windsor

suit and claim in accordance with the reporting provisions of the Policy.

       37.    Also on October 12, 2017, ChemTreat’s agent for service of process

forwarded to it a copy of a Subpoena in a Civil Case directing ChemTreat to produce

documents, which subpoena counsel for the defendant issued in an action pending in

the United States District Court for the Eastern District of Virginia, Norfolk Division,

styled Valley Proteins, Inc. v. Mid-South Steam Boiler & Engineering Co., Case no.

2:17-cv-19-HCM-DEM. That subpoena directed ChemTreat to produce:

              Copies of any and all documents regarding the boilers and pressure
              vessel systems located at the Perdue and/or Valley Proteins Plant located
              at 22528 Lankford Highway, Accomac, VA 23301, including, but not
              limited to, [sic] inspections, maintenance, visits, repairs, recommendations
              work orders, proposals, reports, records, service documents, invoices,
              correspondence, billing, investigative files, notes, drawings, videos,
              photographs, witness statements, incident and accident reports, interoffice
              notes and memos, progress reports, case summary reports, case file diary
              logs, fines and penalties, inspection narratives, reports of corrective
              actions/abatement verifications, etc. for any and all times.

(Demonstrating that it was a form of subpoena to produce that was in large part, not

applicable to ChemTreat, it included a notice to providers advising that a copy had been

provided to “your patient” or your “patient’s counsel”.)

       38.    On October 25, 2017 Marsh USA, Inc. supplemented its previous notice to

Marsh Ltd. by providing a copy of the Subpoena.




                                              9
 Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 10 of 20 PageID# 33



       39.    ChemTreat provided the Underwriters notice of the Claim asserted against

it within a reasonable time in view of all of the circumstances.

       40.    While the Underwriters have challenged the timeliness of ChemTreat’s

notice, the Underwriters have not identified any prejudice to them as a result of any

such allegedly late notice.

       41.    Given the nature of the claims asserted, the Underwriters cannot identify

any prejudice that would excuse their obligation to perform under the Policy they issued.

IV.    The Underwriters’ Response to ChemTreat’s Tender of Defense and
       Request for Indemnity

       42.    The Underwriters are obligated to interpret and apply the provisions of the

Policy liberally and in favor of the existence of a duty to defend and the obligation to

indemnify their insured.

       43.    The Underwriters denied any duty to defend and have denied any

obligation to indemnify ChemTreat. They did so for three reasons, and for each of

those reasons rely on the three letters ChemTreat received as set forth in

paragraphs 26, 28 and 29, above.

       44.    First, the Underwriters rely on the Policy’s Excluding Matters Exclusion.

That exclusion provides:

              This Policy shall not indemnify the Insured in respect of any claim,
              loss, liability or expense arising out of any claim of Circumstance
              (a) known to the Insured prior to the inception of this Policy Period
              or which in the reasonable opinion of the Insurers ought to have
              been known . . . .”

Under Section VIII.E of the Policy, “Circumstance” means “any fact, event or situation

that could reasonably be the basis for a Claim.”




                                             10
 Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 11 of 20 PageID# 34



       45.    The Underwriters’ position is that the Windsor state court complaint

arises out of a Circumstance (i.e., the explosion: a fact, event or situation that could

reasonably be the basis for a Claim) that was known to ChemTreat (and which, in what

Underwriters’ assert was their reasonable opinion, ought to have been known to

ChemTreat) prior to the Policy’s inception on July 1, 2017.

       46.    Second, the Underwriters rely on the Policy’s Retroactive Limitation

Clause. That clause provides: “There shall be no liability hereunder in respect of any

claim: . . . (b) arising out of any circumstance or occurrence known to the Assured

prior to the inception hereof and not disclosed to the Underwriters at inception.”

       47.    The Underwriters’ position is that the Windsor complaint arises out of a

circumstance or occurrence (i.e., the explosion) known to ChemTreat prior to the

Policy’s inception, and was something that was not disclosed to Underwriters in the

Miscellaneous Professional Indemnity Proposal Form signed June 13, 2017.

       48.    The Miscellaneous Professional Indemnity Proposal Form ChemTreat

submitted as part of the application process to secure coverage under the Policy

(which was signed on June 13, 2017) responded “No” to the following question:

              5.     After enquiry, is the Applicant or any subsidiary or any
              person intended to be covered aware of any negligent act, error or
              omission or any other fact, complaint, circumstance, or situation
              which may be expected to give rise to a claim against the Applicant
              or any subsidiary or any person intended to be covered?

       49.    Third, the Underwriters rely on the exclusion found at Section VI.B.1.(a) of

the Policy. That exclusion precludes coverage for any Claim:

       1.     arising out of or resulting from any act, error or omission . . .
              committed or arising prior to the inception date of this Insurance:




                                             11
  Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 12 of 20 PageID# 35



                (a)     if any director, officer, principal, partner, insurance manager
                        or any member of the risk management or legal department
                        of the Assured Organization on or before the inception date
                        knew or could have reasonably foreseen that such act, error
                        or omission . . . might be expected to be the basis of a
                        Claim[.]

        50.     The Underwriters’ position is that the Windsor complaint arises out of or

results from ChemTreat’s services performed before the Policy’s July 1, 2017 inception,

and that the three letters gave ChemTreat’s directors, officers, principals, partners,

insurance managers, and/or members of ChemTreat’s risk management or legal

department knowledge and reason to foresee that ChemTreat’s services at the Plant

might be expected to be the basis of a Claim.

V.      Miscellaneous Policy Provisions and ChemTreat’s Compliance With
        Conditions Precedent

        51.     The Policy provides that any dispute concerning the interpretation of the

Policy shall be governed by the laws of New York.

        52.     During the Policy period, ChemTreat at all times maintained general

liability, products liability and completed operations liability insurance with a limit of

liability at least equal to the Policy’s limit of liability.

        53.     All conditions precedent or concurrent to ChemTreat’s rights under the

Policy have occurred, have been met or performed, or otherwise have been fulfilled or

waived.

                                   FIRST CLAIM FOR RELIEF

        54.     ChemTreat repeats and realleges the allegations contained in

paragraphs 1 through 53 as if they were set forth fully herein.




                                                  12
 Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 13 of 20 PageID# 36



       55.    ChemTreat timely requested that the Underwriters provide it with a

defense and indemnify it against any loss.

       56.    The three bases on which the Underwriters denied defense and indemnity

are erroneous for reasons including, but not limited to, those that follow.

       A.     The Excluding Matters Exclusion

       57.    Under the Excluding Matters Exclusion, the Policy language raises two

issues: first, whether there was any Claim or Circumstance known to ChemTreat prior

to the inception of this Policy on July 1, 2017; or, second whether there was any claim

or Circumstance which, in the reasonable opinion of the Insurers, ChemTreat ought to

have known.

       58.    There was not a Claim as the policy defines that term, so the questions

further narrow to whether ChemTreat had knowledge of a Circumstance, defined as

“any fact, event or situation that could reasonably be the basis for a Claim”. In

assessing whether there was a Circumstance, the proper analysis is what the insured,

ChemTreat, subjectively knew.

       59.    There was nothing in the first two letters identifying any manner of

wrongdoing, negligence, error, omission, or other basis for responsibility by ChemTreat.

These letters merely created the impression, as they would to any reasonable insured,

that insurance defense counsel for the pressure vessel manufacturer was engaging in a

routine effort to cast a wide net to preserve unknown speculative rights and documents

if that counsel should later discovery some basis for those rights or need for those

documents. For at least these reasons, those first two letters were not enough to be a

Circumstance.




                                             13
 Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 14 of 20 PageID# 37



       60.    The third letter, from the injured person’s lawyer, merely asked ChemTreat

to preserve documents. A request to preserve documents is not a Circumstance.

       61.    It is not reasonable, on these facts, for the Underwriters to now apply

20/20 hindsight and declare that ChemTreat ought to have known that a Claim might be

asserted against it.

       B.     The Retroactive Limitation Clause

       62.    For this clause to apply, it requires that ChemTreat have known of a

“circumstance or occurrence” before Policy inception.

       63.    The Underwriters’ reliance on the Policy’s Retroactive Limitation Clause

is flawed because ChemTreat had no information that it had – or that anyone was

claiming that it had – anything to do with the Windsor claim and alleged injury.

       64.    ChemTreat did not have any “expectation” that these letters would give

rise to a claim against it for the simple reason that none of those letters identified

some manner of wrongdoing, negligence, error, omission, or other basis for

responsibility on ChemTreat’s part.

       C.     The Prior Notice / Prior Knowledge Exclusion

       65.    The Policy exclusion on which the Underwriters rely parallels the

Retroactive Limitation Clause in that, for it to apply, the Underwriters must

demonstrate that a ChemTreat representative, in one of the specified positions, “knew

or could have reasonably foreseen that such act, error or omission . . . might be

expected to be the basis of a Claim”.

       66.    First and foremost, the three letters did not identify any act, error or

omission by ChemTreat. The fact that ChemTreat may have provided services to the




                                            14
 Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 15 of 20 PageID# 38



facility’s owner at which there was an accident did not give rise to any such

expectation.

       67.     In addition, the Underwriters have never identified any “any director,

officer, principal, partner, insurance manager or any member of the risk management or

legal department” of ChemTreat that supposedly had any such expectation.

       68.     Instead, the Underwriters declined to defend and indemnify focusing on

things that “might” be the basis of a Claim, and not on the required Policy language of

what “might be expected”. In their efforts to excuse their failures to comply with the

Policy, the Underwriters attempt to examine through the lens of whether even remote

events could, with hindsight, be something that could give rise to a claim vs. the

required analysis of what was reasonably foreseeable to the insured prior to its receipt

of the Windsor complaint.

       D.      The Underwriters’ Breach of Their Duty to Defend

       69.     Because the claims pleaded against ChemTreat in the Windsor state court

action may rationally be said to fall within the Policy’s coverage, the Underwriters were

obligated to provide ChemTreat with a defense.

       70.     Because the Underwriters agreed to provide ChemTreat a separate,

contractual defense, they are obliged to defend ChemTreat until such time as it is

determined with certainty that the Policy does not provide coverage. If the Underwriters

had in fact believed they had no duty to defend, they had the option of seeking a

declaratory judgment with respect to the relevant policy provisions or exclusions and a

certain determination as to whether they had the duty to defend. Here, they did not do

so.




                                            15
 Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 16 of 20 PageID# 39



       71.      By declining to defend ChemTreat, the Underwriters waived any right they

may have once had to select counsel or to challenge ChemTreat’s selection of counsel

to defend it.

       72.      To date, ChemTreat has incurred in excess of $500,000 in reasonable

attorneys’ fees and costs in defense of the Windsor state court action.

       E.       The Underwriters Breach of Their Obligation to Indemnify

       73.      ChemTreat was when it received those letters (and remains today) not

aware of any negligent act, error or omission that any Assured committed. There was

nothing contained in any one of these letters that identified any fact, event or situation

that ChemTreat could reasonably identify as a basis for a Claim, and ChemTreat had no

expectation that there would be any manner of Claim arising here and/or on receipt of

any one of the three letters. There was nothing in these letters of which any of the

members of ChemTreat’s management knew or could have reasonably foreseen or

expected to be the basis of a Claim against ChemTreat.

       74.      The first two letters state an overly-aggressive and erroneous position (a

position ChemTreat believes was one taken by panel defense counsel appointed by

Mid-South’s insurance carrier to protect against a future contingency and with no basis

for expecting that contingency would actually arise) stating that the manufacturer may

have claims based on a suit that had not at that time been filed, including potential

claims for indemnity or contribution. The letters did not identify any act, error or

omission attributed or attributable to ChemTreat that would or could be the basis for any

Claim, and they do not advise of any Circumstance that would give rise to a Claim.




                                             16
 Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 17 of 20 PageID# 40



       75.    Further, because the Policy defines a Claim as either: (a) “a demand

received by any Assured for money or services including the service of suit or institution

of arbitration proceedings; or (b) “a threat or initiation of a suit seeking injunctive relief

(meaning a temporary restraining order or a preliminary or permanent injunction)”, there

was no Claim here. The three letters do not make a demand for money or services

from ChemTreat, do not serve a suit or institute an arbitration with claims against

ChemTreat, and do not threaten injunctive relief.

       76.    There is nothing about the identified explosion that triggered any of the

limitations or exclusions in the Policy because that fact, standing alone – and without

any plausible tie to ChemTreat and/or some manner of negligent act, error or omission

being asserted in any one of the three letters, and where ChemTreat has no knowledge

of any act, omission or fact that would link it to the underlying explosion – is not

something that could reasonably be the basis for a Claim against ChemTreat.

       77.    Similarly, requests to preserve “evidence” are not a Circumstance or a

circumstance. They do not denote a Claim and are not a fact, event or situation that

could reasonably be the basis for a Claim. Rather, these are simply a prophylactic

request that serves as a basis for the requesting party to pursue others and establish, at

best, that ChemTreat might be some manner of fact witness in the Windsor state court

action. Here too, absent any stated basis stated that would implicate any act, error or

omission by ChemTreat, they do not somehow elevate the letters to be a Circumstance

or circumstance.




                                               17
 Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 18 of 20 PageID# 41



       78.    ChemTreat has been damaged as a direct and proximate result of the

Underwriters’ breaches of the Policy contract in an amount that it will prove at trial, but

which is in excess of $75,000.

                               SECOND CLAIM FOR RELIEF

       79.    ChemTreat repeats and realleges the allegations contained in

paragraphs 1 through 78, as if they were set forth fully herein.

       80.    ChemTreat paid the Underwriters a premium of $185,000 for the policy.

       81.    Rather than making a good faith effort to provide the coverage for which

ChemTreat paid under this very expensive policy, the Underwriters instead cast about

for any possible excuse, no matter how weak or fanciful, to avoid their obligations to

defend and indemnify ChemTreat.

       82.    The Underwriters’ actions and omissions include: (a) failing to

acknowledge and act reasonably promptly upon communications with respect to claims

arising under insurance policies; (b) failing to adopt and implement reasonable

standards for the prompt investigation of claims arising under insurance policies; (c)

refusing arbitrarily and unreasonably to pay claims; and (d) compelling insureds to

institute litigation to recover amounts due or that may come due under the Policy.

       83.    ChemTreat has been damaged as a direct and proximate result of the

Underwriters’ breaches of their duties to act reasonably and in good faith in an amount

that it will prove at trial, but which is in excess of $75,000.




                                              18
  Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 19 of 20 PageID# 42



                                        JURY DEMAND

       ChemTreat requests a trial by jury on all issues properly tried to a jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, ChemTreat prays for the entry of a judgment against each of the

Underwriters, severally and in proportion to the percentages of risk for which they each

subscribed to the Policy, as follows:

       A.         Awarding damages for breach of contract in an amount ChemTreat will

prove at trial, but which is in excess of $75,000;

       B.         Awarding direct and consequential damages for the Underwriters’ breach

of their obligations to act reasonably and in good faith, in an amount ChemTreat will

prove at trial;

       C.         Awarding ChemTreat its reasonable attorneys’ fees and costs incurred in

enforcing its rights; and

       D.         Awarding such other and further relief as the Court determines is just and

proper.




                                               19
 Case 3:19-cv-00063-MHL Document 1 Filed 01/28/19 Page 20 of 20 PageID# 43



DATED: January 28, 2019.          Respectfully submitted,

                                   /s/ Constantinos G. Panagopoulos
                                   Constantinos Panagopoulos (#33356)
                                   BALLARD SPAHR LLP
                                   1909 K Street, NW – 12th Floor
                                   Washington, DC 20006-1157
                                   Telephone: 202-661-2200
                                   Facsimile: 202-661-2299
                                   cgp@ballardspahr.com

                                   and

                                   Andrew J. Petrie
                                   BALLARD SPAHR LLP
                                   1225 Seventeenth Street – Suite 2300
                                   Denver, Colorado 80202-5596
                                   Telephone: 303-292-2400
                                   Facsimile: 303-296-3956
                                   petriea@ballardspahr.com
                                   (pro hac vice application to be filed)

                                   Attorneys for Plaintiff ChemTreat, Inc.




                                    20
